Wedell, J.
(concurring specially): I concur in the conclusion of the majority and in substance with most of what is said in the majority opinion on rehearing. Certain questions have been raised in the petition for rehearing filed by the claimant (appellee) and in petitions of amici curiae for rehearing filed by the firm of T. N. Tincher, Clyde Raleigh, both of Hutchinson, and Leaford F. Cushenbery, of Medicine Lodge, and J. Herb Wilson, of Salina, attorney for A. V. Lundgren, president of the Kansas State Federation of Labor, and in two dissenting opinions. In the light of those questions I desire to write my own views.
I welcome the petitions for rehearing. They have been particularly helpful in disclosing certain important questions which I confess we did not fully answer in our first majority opinion and' certain questions of both law and fact, which, in my judgment, have not been made entirely clear in our second majority opinion. It is with reference to those particular questions, in regard to which it seems to me some clarification is both possible and desirable, that I am *65concerned. In complete candor, however, I find it necessary at the outset to say that in view of our first opinion and the dissenting opinion, I am not at all surprised by the fact that certain petitions for rehearing have been filed, nor am I disturbed in the least concerning the soundness or justice of the majority view. Moreover, I am now persuaded, as never before, that time and reflection will completely demonstrate the correctness and manifest fairness of the majority view.
It will be my purpose to be helpful to the reader in obtaining a clearer view of the underlying reasons which prompted my own conclusions. All I ask of the reader is that he be equally fair and frank in the consideration of what I shall have to say.
Let us face immediately the question whether the instrument which was set aside was nothing more than an agreed settlement between the parties, approved by the commissioner, or whether it in fact constituted and was fairly intended to constitute what it clearly purported to be, namely, an award. In my candid opinion there is no basis whatsoever, in law or fact, for finding it to be anything other than an outright award fairly and squarely made at the time. If that is true then the only question which remains is whether it clearly appears the lawmakers intended it could not be set aside, after final payment.
Was this an award? Let me make my position on that question very clear. I assert if this was not an award, and was not actually intended to be an award, then no award can be rendered under the compensation law. Let the reader examine the pertinent part of that official act of the commissioner. It reads:
“Now on this 2d day of November, 1937, the above-entitled matter comes on for consideration on the stipulation of facts filed herein, and the commissioner having considered said stipulation, and being duly advised in the premises, finds:
5. “That all medical and hospital expenses which have been incurred will be paid and assumed by the respondent; that the claimant has been paid eleven’ (11) weeks’ compensation at the rate of $13.68 per week, or a total of $150.48.
6. “That the parties agree the balance of compensation to claimant shall be paid in a lump sum of $150 in full settlement.
7. “The commissioner further finds the parties waive notice and formal hearing and agree that an award may be entered herein based upon the facts as set forth, said award to be binding and of the same effect as if the facts had been testified to and adduced at a formal hearing, and that said settlement will *66be accepted in full settlement of all claims arising out of or connected with said injury, and that the costs herein may be taxed and assessed to the respondent.
“The commissioner is of the opinion by reason of the foregoing stipulated facts that the claimant herein is entitled to compensation in the amount of one hundred fifty dollars ($150) in addition to the compensation heretofore paid, and that the respondent is liable to claimant for same. That in addition to such compensation the respondent, on behalf of claimant, shall pay all medical and hospital expenses incurred.
“Wherefoi’e, Award of compensation is hereby made in favor of the claimant, Virgil A. Farr, and against the respondent, Mid-Continent Lead & Zinc Company, a self-insurer, in the amount of one hundred fifty dollars (8150), in addition to the compensation heretofore paid, and the agreement between the parties that the compensation awarded herein be paid in one lump sum is hereby approved.
“Further award is made that the respondent pay the medical and hospital expense incurred herein.
“Fees necessary to defray the expense of the administration of the workmen’s compensation act in the amount of three dollars (83) are hereby assessed against the respondent. James Malone, Commissioner.
“Filed this 2d day of November, 1937.” (Italics ours.)
It should be emphasized here that it has always been conceded if all the oral testimony concerning claimant’s condition had actually been introduced it would have shown exactly what the stipulation of the parties disclosed. Claimant’s present counsel advised us in oral argument on rehearing, that claimant was represented by a labor attorney in the negotiations leading up to and including the making of the award. The record discloses claimant was represented by an attorney. It also shows that attorney, prior to the making of the award, advised claimant this settlement by stipulation was final and that he would receive no more money on account of the injury. It is now contended and we are asked to hold that since oral testimony was not introduced no award was made and that the entire procedure amounted to nothing more than a mere agreement between the parties, with the approval of the commissioner. We are asked to hold the plain award was nothing more than such an agreement between the parties, notwithstanding the fact that the official act in express terms refutes the contention. We are asked to render such a judgment in the face of an undisputed record that the authorized official, the commissioner, found the parties had agreed in writing that: the parties waived a formal hearing; they agreed an “award” should be entered, based upon the stipulated facts; the “award” should be binding and to the same effect as if the facts *67had been testified to and adduced at a formal hearing; the settlement made under the award would be accepted in full settlement of all claims arising out of and connected with said injury and that the .commissioner had given his independent consideration to the stipulated facts and being fully advised found the “award” should be made, and made it.
The request is barren of all merit. If granted it would sanction not only the breach of contract between parties, but the repudiation of the official action of a quási-judicial tribunal, fully authorized by law to make an award. I refuse to subscribe to such a doctrine.
In the first place, it is obvious that unnecessary confusion in reasoning, on this particular point, has resulted from a failure to clearly distinguish between an administrative function of the workmen’s compensation commissioner and a question of law. Whether the commissioner may make an award without oral testimony does not present a question of law, but a question of administrative procedure. In my view there can be no possible question concerning the power or authority of the commissioner to render an award upon the stipulation of the parties. If he has no such authority then those of us who for years were actively engaged in representing mainly workmen in compensation cases are now suddenly to be awakened by the previously unheard-of doctrine that those awards so made, in good faith, in favor of the workman, never have been valid and binding. If the minority view is correct then every stipulation in a compensation case by the employer or insurance carrier which waived proof of notice of injury, timely claim and demand for compensation, etc., which has become a common practice in compensation hearings, is an absolute nullity. Such a ruling clearly would be unfair to and do violence not only to the workman, but would strike at the very heart of the intended purpose of the compensation act, which expressly directs the commissioner not to be bound by technical rules of procedure. (G. S. 1935, 44-523.) Fortunately, for all parties subject to the act, the majority of this court refuse to override the plain legislative mandates. G. S. 1935, 44-548, confers full jurisdiction and power upon the workmen’s compensation commission for the supervision of the administration of the compensation act. That statute has been so often construed that no citation of authorities is really necessary. For a lengthy review, however, of our own decisions on this point see Employers’ Liability Assurance Corp. v. Matlock, post, p. 293, 98 P. 2d 456 *68(this day decided). Manifestly, the commission has full jurisdiction and power to make a rule under which it would render an award upon the stipulation of the parties. No statute forbids it. In the case of Walker v. Kansas Gasoline Co., 130 Kan. 576, 287 Pac. 235, so urgently pressed upon us by some of the petitioners for rehearing, this court settled that question, if indeed there could ever have been any question concerning such power. It said:
“The ordinary procedure for hearings before the commission may be used and its findings and decisions made without regard to technical rules of procedure. The fair implication of the act is that any procedure which is appropriate and not prohibited may be employed.” (p. 581.) (Italics ours.)
Pursuant to its administrative and quasi-judicial functions, the commission promulgated such a rule as a part of its procedure and it functioned under its provisions. That rule is now set forth in the second majority opinion to which this concurring opinion is attached. It never has been contended that the parties did not fully comply with both the substance and spirit of that rule. Nor has it ever been asserted the commissioner rendered the instant award except in strict conformity with every requirement of that rule. Nor has it ever been intimated this rule of an administrative and quasi-judicial tribunal was unreasonably, oppressively or discriminatorily administered. On what authority, then, can this court arbitrarily override the administrative functions of a commission and dictate its procedure? To hold in this case that we have such authority, in the^ face of long-established principle to the contrary, obviously would not constitute liberal interpretation of the compensation law, but plain unwarranted and unauthorized interference with the administrative policy of that tribunal. The majority refuse to participiate in such interference. The commission in keeping with its well-established policy and practice had prepared its own form of joint petitions to be used by applicants for an award based upon the stipulation of the parties. The form of the application, in which was to be inserted the necessary data, ended as follows:
“The parties hereby waive notice and formal hearing herein and agree that the commissioner of workmen’s compensation may make and enter an award herein based upon the facts as set forth, said award to be binding and of the same effect as if the facts had been testified to and adduced at a formal hearing, and that costs herein may be taxed and assessed in the discretion of the commissioner.” (Italics ours.)
The exact wording was contained in the instant stipulation for an award, and the substance thereof, as previously shown, was con*69tained in the award itself. It requires no argument to support the plain fact that if the parties had not expressly desired to stipulate for an award they would not have used that form of application. Had the parties not intended to stipulate for an award no such formality would have been required. In that event they would have proceeded under those particular provisions of G. S. 1935, 44-527, which specifically provide for settlement by agreement and final receipt. In that event the commissioner would simply have accepted, receipted for, recorded and indexed the agreement and final receipt as directed by that statute. According to the plain provisions of that statute, those enumerated acts of the commission alone constitute approval by the commission and no other action is required to constitute an approval of an agreement by the parties. Clearly, that is not what was done in the instant case at all. Nor is that what the parties intended to have done or what the commissioner intended to do. They intended from the beginning until the award was formally made to make an award which would contain all the elements of finality and nothing else. No other reasonable conclusion can possibly be reached from the undisputed record. No amount of fine-spun argument,' under the futile guise of liberalism, can alter the plain facts. The record speaks for itself and it leaves no possible doubt on that subject. This was an award.
The foregoing facts, however, are only a part of the undisputed printed record which completely reveals, in addition to the award and the procedure mentioned, that the commissioner fully intended to make an award. And at this point Í confess some little difficulty in maintaining a judicial temperament. It is pressed upon us with great emphasis, in a petition for rehearing, that the majority of this court are in error as to what the commissioner intended to do and that if only the commissioner of compensation could be heard we would have no difficulty in concluding no award was intended to be made. Let us pursue the contention. What does the printed record of the commission disclose on that specific point? The present attorneys for claimant, after the award had been entered, wrote the commissioner for a blank form of application to set aside what they termed an agreement or settlement. In answer to that letter the commissioner wrote them a letter on June 4, 1938, which clearly and convincingly disclosed not only that he, the commissioner, had entered and filed an “award" on November 2, 1937, but it also disclosed that over seven months after the award had been made and *70filed, he, the commissioner, very definitely interpreted his own official action as constituting an “award,” and insisted that it must be so regarded and that the commission had no jurisdiction in the matter after final payment of an award. That straightforward letter reads:
“June 4, 1938.
“Stephens & Harman, Attorneys at Law, Columbus, Kansas.
“Att’n: Mr. Jerome Harman. Re: Docket No. 6471, Virgil A. Farr v. Mid-Continent Mining Co., Self-insurer.
“Gentlemen :
“We have for acknowledgment your letter of June 1, asking for the files in the above-entitled matter, and further asking if we have any regular printed forms for use where a claimant is seeking to have an agreement or settlement set aside on the ground of mutual mistake.
“In reply you are advised that the commission does not send out the files in cases, nor do we have any regular printed forms for making application to set aside a final release on the ground of mutual mistake. No general form is required. A simple written request in a letter to set aside a final release because of mutual mistake would be sufficient for the commission to set the matter for hearing.
“The above case, however, is quite different. The claimant made a full, final and complete settlement of his claim by joint petition and stipulation, which was executed on the 30th day of October, 1937, and filed with the commissioner on November 1, 1937, wherein the parties settled their differences for the sum of $150.48. Accompanying that joint petition and stipulation was a doctor’s report and the claimant’s affidavit, stating that the lump sum would be more beneficial to him than the payment of weekly compensation. In accordance with this settlement, the commission entered an award on the 2d day of November, 1937.
“The matter having been fully settled and finally closed, the commission would have no further jurisdiction. We are sending you herewith a copy of the award and a copy of a letter written to the claimant regarding this matter.
“We trust this will give you the information you are seeking.
“Very truly yours,
“JM:n “James Malone, Commissioner.
“Incs.” (Italics ours.)
No subsequent change of position by the commissioner, regardless of the cause or causes which occasioned that change of position, relative to what he had done on November 2, 1937, can erase the clear and unambiguous disclosure of what he in fact did do as disclosed by the “award” itself, nor can it efface his manifest intention to render an “award” as disclosed by his own letter deliberately written over seven months thereafter. This was an award and was definitely intended to be an award. Those indelible facts simply will not blot out. Liberal interpretation is not the proper term to *71apply to a judicial process which ignores the award itself, the plain intent to render an award, and the official’s own original and subsequent interpretation of his act as constituting an award.
• Next, can an award be set aside “after final payment”? G. S. 1935, 44-528, pertains to the modification and cancellation of an award. That section now provides that, “at any time before, but not after the final payment has been made under or pursuant to any award or modification thereof agreed upon by the parties,” such award or agreement to modify the award may be set aside. Prior to the 1927 general revision of the compensation act, the words “but not after,” were not contained in that section. They were expressly added in the 1927 revision. Just what was the intent and purpose of that amendment? The legislative intent prior to 1927 obviously was already quite apparent. Moreover, prior to 1927 this court quite clearly and on various occasions had indicated, as shown by cases now cited and quoted from in the second majority opinion, that an “award” could not be modified or set aside “after final payment.” I do not concur in the statement contained in the majority opinion that the lawmakers in 1927 added the words “but not after,” for the purpose of reaffirming our previous decisions. Those decisions required no affirmance by the legislature. I do agree the lawmakers manifestly added the particular words “but not after,” to make doubly sure their own intention should clearly appear. Irrespective, however, of what the precise reason or reasons may have been for adding the words “but not after,” it is crystal clear the intent of the lawmakers was to enact a statute in which their own intent would be made certain beyond all doubt. If, however, they added the words “but not after,” in order to indicate their agreement with our interpretation of legislative intent, the result is equally clear. That intent was to definitely fix a time at which an award became absolute and final and could not be disturbed by either the workman, employer or insurance carrier. It apparently was finality with which the lawmakers were concerned. That intent is so perfectly clear that I simply cannot bring my intellect or conscience to overthrow the plain legislative will under the pretense of so-called liberal construction. Moreover, this court, since our first decision in the instant case, has again recognized the legislative intent of G. S. 1935, 44-528, by holding that an award cannot be set aside after final payment. (Yehle v. Stamey-Tidd Const. Co., 150 Kan. 440, 94 P. 2d 328.)
*72I might well end the opinion here. Some other questions, however, have been raised on some of the petitions for rehearing and in the dissenting opinions, which I prefer to answer.
It is contended G. S. 1935, 44-521, indicates that the instant action is governed by the provisions of G. S. 1935, 44-527, and not by G. S. 1935, 44-528. It should be carefully noted exactly what was intended by G. S. 1935, 44-521. It reads:
“Compensation due under this act may be settled by agreement; subject to the provisions contained in section 27 [44-527] of this act.”
Manifestly the contention is unsound. True, compensation may be settled by agreement subject to G. S. 1935, 44-527. The latter statute outlines the procedure or steps to be taken in order to effect a settlement of compensation. It does not, however, as- I shall presently show, deal with the subject of setting aside an award. Moreover, the mere fact a settlement for compensation may be made subject to the provisions contained in section 44-527 has nothing to do with a party’s right to set aside either an agreement of settlement or an award.
Another question raised is, Can G. S. 1935, 44-527 and 44-528, which I shall refer to hereafter as sections 27 and 28, be construed so as to enable each to stand? The answer unquestionably is, yes. In Walker v. Kansas Gasoline Co., 130 Kan. 576, 287 Pac. 235, the purpose of each section was stated as follows:
“It is to be observed that the steps provided for in section 27 are to be taken before the commission and section 28 provides for a review of the matters enumerated in section Z7; that is, of an award or modification thereof agreed upon by the parties, and may be reviewed by the commission for good cause shown upon the application of either party.” (p. 580.) (Italics ours.)
Each section has its proper function in the scheme of our compensation law. The first part of section 27 enumerates the steps to be taken by the employer at the time of making final payment and also provides what the commission shall do in connection with a final settlement or award. The first portion of the same section includes, among other methods of settlement, the making of an award. But now, let it be clearly observed, that the proviso of that section, which limits the time to one year within which proceedings may be instituted to set aside an agreement, release or receipt, does not include an award. Only section 28 provides for setting aside an award. Section 27 does, however, provide for setting aside, within one year, an agreement of the parties which modifies an award, also *73a release or final receipt, which were the identical instruments involved in the case of Walker v. Gasoline Co., supra. Those were the exact facts which enabled this court in the Walker case to hold the claimant was entitled to relief under the provisions of section 27, and that he was not barred by section 28, although he moved for relief after final payment. The syllabus in the Walker case reads:
“The commission empowered to administer the workmen’s compensation act of 1927 has jurisdiction to hear and determine an application to set aside an dgreement, release and final receipt, upon ground of mutual mistake, fraud or misrepresentation, and to award such compensation as is equitable and just.” (Syl.) (Italics ours.)
The next question presented is whether there is any overlapping in sections 27 and 28. The candid answer must be, yes. But let it be noted the overlapping plainly is not with respect to the setting aside of an award, because section 27, as previously stated, does not attempt to provide for the setting aside of an award. A careful reading of the two sections will, however, disclose they each provide for the setting aside of an agreement of the parties, modifying an award. So, in the Walker case, supra, with both sections applicable to that case, the court properly applied the statute most favorable to the workman. That constituted liberal interpretation in favor of the workman and with such interpretation I am in complete accord. But the Walker case, supra, so strongly relied upon by claimant and the minority of the court, is no authority in support of the contention that an actual award may be reduced in effect to the level of a mere agreement between the parties or that an award may be set aside after final payment in utter disregard of plain legislative intent. It thus clearly appears, that while sections 27 and 28 partially overlap, yet each section has a definite function to perform in our scheme of the workmen’s compensation law. It is also very clear that a desire to maintain the purpose and functions of each requires that we do not disregard the plain intent of section 28 to the effect that an award cannot be set aside after final payment.
What about the contention that the commissioner had no authority to make the award in a lump sum, and that it must be set aside notwithstanding the award was made, and the lump sum was paid at the instance and request of the workman and for his special benefit? The affidavit of the workman filed in accordance with the rule of the commission for a lump-sum settlement and in conformity with the administrative policy and practice of the commission, reads:
*74“Virgil A. Farr, upon first being duly sworn on his oath, deposes and says that in his opinion the lump-sum settlement will be more beneficial to him than the payment of a weekly compensation, for the reason that by the investment of that amount of money, he can secure lighter employment, which will, for the time being at least, not further endanger the existing condition in his lymphatic circulatory system, which apparently the contusion to his ankle aggravated.”
The commissioner, being fully advised in the premises, approved the affidavit which was a part of the stipulation, and made the award in a lump-sum settlement in the interest and for the benefit of the workman. The contention concerning the lump-sum settlement is purely an afterthought. Such contention was not even remotely suggested in the application to set aside the award. In that application the alleged reasons for setting aside the so-called agreement of the parties were stated at great length, but not one word was mentioned in support of the instant contention. Irrespective of that fact, the contention is not only entirely too technical, but it is fundamentally unsound. That contention, if sustained by this court, certainly would be no kindness to the numerous workmen who have in the past and who in all probability will in the future desire a lump-sum settlement in times of dire need and distress. Nor was such an unfavorable policy against the interests of a laboring man ever intended by the lawmakers.
It is true G. S. 1935, 44-525, provides the award shall not be made for payment of compensation in a lump .sum. It is also true that under the provisions of G. S. 1935, 44-531, the employer possesses the right to redeem the compensation made payable under an award after having paid thereunder for six months. In like manner the workman, under the provisions of G. S. 1935, 44-529, is authorized to receive payment in a lump sum if it satisfactorily appears the security of his compensation is in doubt. But here again it must be remembered that the last two sections mentioned pertain to the rights of the employer and employee to pay or receive a lump-sum settlement and not to power of the commissioner to make an award in a lump sum upon request based upon the express agreement of the parties. Obviously, those sections do not prohibit the commissioner from making an award for a lump-sum payment based upon an agreement of the parties. In Lehman v. Grace Oil Co., post, p. 145, 98 P. 2d 430 (this day decided), this court definitely held that we are not permitted to disregard any provisions *75of the compensation act which clearly indicate or tend to reflect the legislative will. Now, G. S. 1935, 44-512, provides:
“The payments shall be made at the same time, place and in the same manner as the wages of the workman were payable at the time of the accident, but the commission upon the application of either party may modify such regulation in a particular case as to the commission may seem just.”
Considering these various provisions together, as they must be considered, we can reach only one conclusion. That conclusion is the lawmakers manifestly intended the commissioner could not on his own initiative compel the employer to pay or the workman to accept a lump-sum award of compensation except as permitted by law. On the other hand, we are -forced to conclude that the commissioner is authorized to make a lump-sum award upon the express agreement of the parties if under the circumstances such lump-sum award in the judgment of the commissioner seems just. Such interpretation brings all sections into harmony and enables the commissioner to do what was done in the' instant case. And that was the established practice and policy of the commission in the administration of the compensation law.
Now, what is the underlying theory of not permitting original awards for lump-sum settlements and payments in the absence of agreement? The theory is that the exact effect of an injury upon a workman is more or less speculative and if time is permitted to elapse before final payment opportunity is then given for having the award modified, that is, increased or diminished, as the facts warrant. (Chikowsky v. Central Coal & Coke Co., 124 Kan. 471, 474, 260 Pac. 620, and cases cited.) It is contended in the instant case that under G. S. 1935, 44-528, an award could not have been made in a lump sum, but must be. made in installments for future compensation. It has always been conceded by the majority that such award could not have been forced upon the workman or employer. In this case plain fairness prohibits this court from setting aside the award. The lump-sum award was equivalent to future installment payments for about eleven weeks. That future compensation was in addition to compensation previously paid over a period of weeks by installments. The lump sum agreed upon as being complete compensation was equivalent to additional future installment payments to January 8, 1938. Even though we should hold that claimant would not be precluded from setting aside the award at any time before final payment would have been made by installments on Janu*76ary 8,1938, the claimant yet would not be permitted to set aside the instant award. The reason is perfectly obvious. The instant application for modification was not filed until June 6, 1938, a period of approximately five months after the regular installment payments, according to the agreement of the parties,, would have been finally made. How can it then be said that payment of compensation in a lump sum in any manner deprived claimant of any rights he would have possessed had the compensation been finally paid in installments? The undisputed facts simply preclude our doing so upon any sound theory of the compensation law, including a theory of the most liberal kind of interpretation.
Can it be thought for a single instant, that under the same circumstances this court would permit an employer to repudiate such an award for a lump-sum settlement which the commissioner in good faith was induced to make at the instance and request of the employer and for his special benefit? The answer is not open to doubt. This court in all probability would have disposed of such a contention by an employer in a' few lines. It undoubtedly would have said the commissioner had authority, upon the express stipulation of the parties, to make the award for a lump-sum settlement. It undoubtedly would have said that result must follow for another reason, which is, that if any possible doubt could be entertained on the subject, the employer was in no position to complain of an alleged error he induced the commissioner to make for his own special benefit. Should this court hold otherwise in the case of an employer, I should be obliged to dissent from the decision as definitely as I am now objecting to the conclusion of the minority. If the beneficent purposes of the compensation act are to be preserved — as we all agree they must be — then there cannot be one-rule against an employer and a different rule in favor of the employee under the same identical facts.
The dissenting opinion of Mr. Justice Harvey expresses his concern and desire that sections 27 and 28 be interpreted so as to harmonize and that each section be held to have its proper function to perform in the scheme of our compensation law. Such a concern and desire is highly commendable and reflects a proper judicial attitude. I have endeavored to show that, while there is a slight overlapping in these two sections, yet each section was intended to have and does have its separate functions to perform and that the legislative intent cannot be effectuated without applying the manifest intent of section *7728 as well as the obvious purpose of section 27. I have also endeavored to state my views relative to other questions quite properly discussed in that opinion.
I regret very much indeed that in the dissenting opinion, attached to our first opinion published in July, 1939, the author of that dissenting opinion felt obliged to attempt to label the justices who hold the majority view, and who do not happen to agree with him, as advocates of strict construction. As for myself, I refuse to discuss such an accusation in an opinion of this court. I prefer to discuss the merits of the lawsuit. Since, however, the so-called advocates of strict construction were challenged in that opinion to state what answer they had to make to certain questions therein propounded, I have endeavored to set forth the reasons which impelled my own conclusions. I am entirely willing to leave the merit of those reasons and conclusions to the fairness and good judgment of a neutral bench and bar.
I am authorized to state that Mr. Justice Thiele concurs in the views herein expressed.